Fourth Court of Appeals
                               San Antonio, Texas
                                    February 13, 2018

                                  No. 04-17-00332-CV

                          AME & FE INVESTMENTS, LTD.,
                                    Appellant

                                            v.

                       NEC NETWORKS, LLC, dba CaptureRX,
                                 Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-11952
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
      The Appellee’s Unopposed Motion for Relief from Stay is GRANTED.        The stay
imposed by this court in appeal No. 04-17-00332-CV is lifted.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court